Case: 11-40610     Document: 00511685969         Page: 1     Date Filed: 12/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 6, 2011
                                     No. 11-40610
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PAUL HUBERT GOVE, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-187-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Paul Hubert Gove, III, appeals his conviction for possession of child
pornography for which he was sentenced to 120 months in prison. He challenges
the denial of his motion to suppress.
        In a search supported by a warrant, federal agents discovered on Gove’s
computer 10 video files showing explicit child pornography. The affidavit
supporting the warrant stated that Gove’s brother, first by accident and then by
examination, discovered on Gove’s computer hundreds of pictures of boys, aged

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40610    Document: 00511685969      Page: 2    Date Filed: 12/06/2011

                                  No. 11-40610

four to 16, who were “partially nude” or “in various states of undress.” Gove
argues that the affidavit did not describe actual child pornography and thus
failed to establish probable cause to search his computer. He further contends
that the good-faith exception does not apply because the affidavit was so
deficient that the officers executing the warrant could not rely on the warrant
in good faith.
      If a search warrant is supported by more than a bare bones affidavit, the
officers executing the warrant may rely in good faith on the warrant, even if it
is subsequently invalidated. United States v. Satterwhite, 980 F.2d 317, 321 (5th
Cir. 1992). A bare bones affidavit is one that contains wholly conclusional
statements and is “so lacking in indicia of probable cause as to render official
belief in its existence entirely unreasonable.” Satterwhite, 980 F.2d at 321.
“Generally, examples of ‘bare bones’ affidavits include those that merely state
that the affiant ‘has cause to suspect and does believe’ or ‘[has] received reliable
information from a credible person and [does] believe’ that contraband is located
on the premises.” United States v. Pope, 467 F.3d 912, 920 (5th Cir. 2006)
(quoting United States v. Brown, 941 F.2d 1300, 1303 n.1 (5th Cir. 1991)). A
magistrate must be allowed to draw reasonable inferences from the affidavit,
and the ultimate determination of the affidavit’s adequacy is entitled to great
deference on review. United States v. May, 819 F.2d 531, 535 (5th Cir.1987).
      We review de novo the sufficiency of the warrant and the reasonableness
of a policeman’s reliance on it. United States v. Cherna, 184 F.3d 403, 406-07
(5th Cir. 1999). If we determine that the good faith exception to the exclusionary
rule applies, the district court’s denial of the motion to suppress is affirmed
without further analysis. Id. at 407.
      An affidavit supporting a search warrant for child pornography does not
need to show “specific, individualized evidence of possession” of child
pornography. United States v. Flanders, 468 F.3d 269, 271 n.3 (5th Cir. 2006)
(citing United States v. Froman, 355 F.3d 882, 890-91 (5th Cir. 2004)). Rather,

                                         2
   Case: 11-40610    Document: 00511685969       Page: 3    Date Filed: 12/06/2011

                                   No. 11-40610

a court considering whether probable cause exists “must make a practical,
common-sense decision as to whether, given all the circumstances set forth in
the affidavit . . . there is a fair probability that contraband or evidence of a crime
will be found in a particular place.” Froman, 355 F.3d at 889 (internal quotation
marks and citation omitted).
      The affidavit in this case did not rely only on the observations of Gove’s
brother that he saw putatively non-pornographic images. The affiant testified
that she knew from her training and experience that the majority of people who
collect child pornography collect child erotica as well, and the affidavit defined
child erotica as material that may not in itself be pornographic. Gove does not
dispute that the photographs described in the affidavit constituted erotica. The
affidavit thus provided facts indicating probable cause and not a mere conclusory
statement that the defendant was believed to have child pornography. See Pope,
467 F.3d at 920. Therefore, it was not a bare bones affidavit, and it permitted
a reasonable law officer to rely on the warrant in good faith. See id.; Froman,
355 F.3d at 889.
      At best, Gove shows that more information about what his brother saw
would have provided a stronger showing of probable cause, but he fails to show
that it was unreasonable for the officers to rely on the warrant as supported by
the affidavit. See Froman, 355 F.3d at 889; May, 819 F.2d at 535. Accordingly,
the good-faith exception was properly applied and the judgment of the district
court is AFFIRMED.




                                          3